DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 October 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to amended claim 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Duplicate Claims
Applicant is advised that should claim 1 be found allowable, claims 6 and 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection has been modified in view of applicant's arguments and/or amendments.
	
Claims 1-3, 5-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over “Grazioso et al.,” US 2013/009066 (hereinafter Grazioso), “Barbi et al.,” US 2012/0025074 (hereinafter Barbi), and “Dueppenbecker et al.,” US 2014/0231655 (hereinafter Dueppenbecker), and further in view of “Shaber,” US 2016/0084703 (hereinafter Shaber, priority filed on 04/24/2013), and “Blackburn et al.,” US 2013/0168566 (hereinafter Blackburn). 
Regarding to claim 1, Grazioso teaches a scintillation detector, comprising:
an array of silicon photomultipliers (SiPMs) (3X3 SiPM Figure 3 [0035] and [0042]);
an array of individual scintillator crystals optically coupled to said array of SiPMs (scintillator crystals 308 optically coupled through light guide to photosensors Figure 8 [0042]);
Grazioso does not further explicitly teach that SiPM is mounted on a substrate.
However, in the analogous field of SiPM sensors, Barbi discloses scintillator-SiPM coupled pair assembly that is mounted on a thin PCB (Figure 13 [0068] and [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SiPM sensors as taught by Grazioso to incorporate teaching of Barbi, since SiPM assemblies mounted on a substrate was well known in the art as taught by Barbi.  One of ordinary skill in the art could have combined the SiPM array as claimed by Granzioso with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide thin device able to fit within the region between the sample and the lens ([0068]), and advantage of higher gain yet retaining small size and mounting simplicity ([0080]), and there was reasonable expectation of success.
Grazioso does not further explicitly teach details of a plurality of said individual scintillator crystals of said array being optically coupled to each other by an air gap; and said array of scintillator crystals being wrapped by an external reflector.
However, in the analogous field of scintillator detectors, Dueppenbecker discloses following limitations of the scintillator crystals:
A plurality of said individual scintillator crystals of said array being optically coupled to each other by an air gap (air gap 21 Figs. 5-6 [0053]-[0054])
Said array of scintillator crystals being wrapped by an external reflector (outer layer vertical reflector 27 Figs. 5-6 [0053]-[0054])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify scintillator crystals of SiPM array as taught by Grazioso to incorporate teaching of Dueppenbecker, as both Granzioso and Dueppenbecker are directed to arrangement of scintillator crystals of SiPM array in PET, and since arrangement of crystals with air gap and an external reflector on the outer side was well known in the art as taught by Dueppenbecker.  One of ordinary skill in the art could have combined the elements as claimed by Grazioso with no change in their respective functions, manufacturing the scintillator crystals of the array of SiPMs to have air gap between crystal with outer surface with a reflector, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide improved sensor array with a high light yield and energy resolution ([0053] and [0055]), and there was reasonable expectation of success.
Grazioso and Duppenbecker both teach that number of array can be any number, but does not explicitly disclose example of quadrants as claimed.
However, in the analogous field of endeavor in scintillator detector for PET ([0002]), Shaber teaches detector in four subblocks (equivalent to claimed quadrant) and individual subblock is optically isolated from one another by means of a reflective light barrier layers (Fig. 1 [0039] scintillator elements in optical communication with a corresponding optical detector pixel arrays 3a, 3b, 3c, and 3d).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify scintillator crystals of SiPM array as taught by Grazioso to incorporate teaching of Shaber, as all of Granzioso, Dueppenbecker, and Shaber are directed to arrangement of scintillator crystals of SiPM array in PET, and since detector array in 4X4 matrix was well known in the art as taught by Shaber.  One of ordinary skill in the art could have combined the elements as claimed by Grazioso with no change in their respective functions, manufacturing the scintillator crystals of the array of SiPMs to have 4X4, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provides desired configuration for size of reception area and to prevent coupling of scintillation light between neighboring blocks ([0039]), and there was reasonable expectation of success.
Granzioso, Dueppenbecker, and Shaber do not explicitly disclose amended limitation of “where the external reflector comprises expanded polytetrafluoroethylene” as claimed.
However, in the analogous field of endeavor in radiation detectors, Blackburn discloses radiation detectors comprising scintillators, and a reflective material comprises expanded PTFE ([0042]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify reflective material as taught by Dueppenbecker to incorporate teaching of Blackburn, as all of Granzioso, Dueppenbecker, and Shaber as well as Blackburn are directed to arrangement of scintillator detectors, and since ePTFE was well known in the art as taught by Blackburn.  One of ordinary skill in the art could have combined the elements as claimed by Dueppenbecker with no change in their respective functions, using ePTFE for reflective material, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provides reflective material that can provide a diffuse reflector that has a reflectance of over 99% at the wavelength interest for radiation ([0042]), and there was reasonable expectation of success.

Regarding to claims 2-3, 5-6 and 10, Granzioso, Barbi, Dueppenbecker, Shaber, and Blackburn together disclose all limitations of claim 1 as discussed above. 
Grazioso further teaches following limitations:
Of claim 2, wherein said scintillator crystals are composed of LSO (LSO [0042]).
Of claim 3, wherein said scintillator crystal array is coupled to said SIPM array via an optical coupling element (optical guide 804 Fig. 8 [0042])
Of claim 5, a PET scanner, comprising a plurality of scintillation detectors as set forth in claim 1 ([0031] PET detector blocks )
Of claim 6, a PET scanner, comprising a plurality of composite scintillation block detectors as set forth in claim 4 ([0031] PET detector blocks, Fig. 3 [0035])
Of claim 10, a PET scanner, comprising a plurality of composite scintillation block detectors as set forth in claim 4 (Figures 1 and 3 [0031] and [0035]).

Regarding to claims 8-9 and 11-12, Granzioso, Barbi, Dueppenbecker, Shaber, and Blackburn together disclose all limitations of claim 1 as discussed above.
Dueppenbecker further teaches that SiPM array with crystals in a block form, can be used PET and SPECT with CT or MR ([0077]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Granzioso, Barbi, Dueppenbecker, Shaber, and Blackburn as applied to claim 1 above, and further in view of “Williams,” US 2016/0097866 (hereinafter Williams).
Regarding to claim 7, However, in the analogous field of endeavor in scintillator detector together disclose all limitations of claim 1 as discussed above.
Granzioso, Barbi, Dueppenbecker, Shaber, and Blackburn do not further teach wherein at least one of said scintillator crystals of said array is optically isolated from, or has reduced optical coupling to, other scintillator crystals of said array, by interposed optical reflector material.
However, in the analogous field of SiPM sensors, Williams discloses detector comprises a scintillator crystal block in a matrix of rows and columns, wherein adjacent scintillator elements may be optically separated from each other by an interposed reflective foil or an air gap ([0057]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scntillator crystals of SiPM array as taught by Grazioso and Dueppenbecker to incorporate teaching of Williams, as all the prior arts are directed to arrangement of scintillator crystals of SiPM array in PET, and since arrangement of crystals with air gap and an external reflector was well known in the art as taught by Dueppenbecker, and Williams.  One of ordinary skill in the art could have combined the elements as claimed by Grazioso and Dueppenbecker with no change in their respective functions, manufacturing the scintillator crystals of the array of SiPMs to have interposed reflectors, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide optical isolation from one another ([0057]), and reduce cross-talks among them, and there was reasonable expectation of success.
Claims 13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Dueppenbecker et al.,” US 2014/0231655 (hereinafter Dueppenbecker), “Kim et al.,” US 2015/0168567 (hereinafter Kim), “Shaber,” US 2016/0084703 (hereinafter Shaber, priority filed on 04/24/2013), and “Blackburn et al.,” US 2013/0168566 (hereinafter Blackburn).
Regarding to claim 13, Dueppenbecker teaches a pixelated scintillation block detector, comprising: 
an array of silicon photomultiplier (SiPM) light sensors with cathode signal timing pickoff (cathode [0006] timing [0008]) and anode signal position (anode [0006], [0016] position encoding and [0047]) and energy determination (energy information extraction [0008]); and
an array of optically air-coupled scintillation pixels (air gap [0053]-[0054] Figure 5-6), the array being wrapped in reflector material (outer layer vertical reflector [0053]-[0054] Figs. 5-6), and the array being optically coupled to said array of SIPM light sensors (Figures 5-6 [0054] optically coupled by a lightguide).
Dueppenbecker does not explicitly teach an array of silicon photomultiplier (SiPM) light sensors with common-cathode signal timing pickoff and individual anode signal position and energy determination.
However, in the analogous field of SiPM imaging system, Kim discloses SiPM device with a configuration of a common cathode and a separated anode ([0030]), as well as determining timing, energy and location of events in each SiPM ([0031]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify array of SiPM sensors with cathode and anode as taught by Dueppenbecker to incorporate teaching of Kim since common cathode and individual anode in SiPM arrays was well known in the art as taught by Kim.  One of ordinary skill in the art could have combined the elements as claimed by Dueppenbecker with no change in their respective functions, configure and arrange its cathode to be common cathode and its anode to be individual anode, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to produce monolithic silicone device ([0030]), and there was reasonable expectation of success.
Duppenbecker does disclose that number of array can be any number, but does not explicitly disclose example of quadrants as claimed.
However, in the analogous field of endeavor in scintillator detector for PET ([0002]), Shaber teaches detector in four subblocks (equivalent to claimed quadrant) and individual subblock is optically isolated from one another by means of a reflective light barrier layers (Fig. 1 [0039] scintillator elements in optical communication with a corresponding optical detector pixel arrays 3a, 3b, 3c, and 3d).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify scintillator crystals of SiPM array as taught by Grazioso to incorporate teaching of Shaber, as all of Dueppenbecker, and Shaber are directed to arrangement of scintillator crystals of SiPM array in PET, and since detector array in 4X4 matrix was well known in the art as taught by Shaber.  One of ordinary skill in the art could have combined the elements as claimed by Grazioso with no change in their respective functions, manufacturing the scintillator crystals of the array of SiPMs to have 4X4, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provides desired configuration for size of reception area and to prevent coupling of scintillation light between neighboring blocks ([0039]), and there was reasonable expectation of success.
Dueppenbecker, Kim, and Shaber do not explicitly disclose amended limitation of “where the reflector material comprises expanded polytetrafluoroethylene” as claimed.
However, in the analogous field of endeavor in radiation detectors, Blackburn discloses radiation detectors comprising scintillators, and a reflective material comprises expanded PTFE ([0042]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify reflective material as taught by Dueppenbecker to incorporate teaching of Blackburn, as all of Dueppenbecker, and Shaber as well as Blackburn are directed to arrangement of scintillator detectors, and since ePTFE was well known in the art as taught by Blackburn.  One of ordinary skill in the art could have combined the elements as claimed by Dueppenbecker with no change in their respective functions, using ePTFE for reflective material, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provides reflective material that can provide a diffuse reflector that has a reflectance of over 99% at the wavelength interest for radiation ([0042]), and there was reasonable expectation of success.
Regarding to claims 15-17 and 19-20, Dueppenbecker, Kim, Shaber, and Blackburn together teach all limitations of claim 13 as discussed above.
Of claim 15, wherein said array of optically air-coupled scintillation pixels is coupled to said SIPM array via an optical coupling element (lightguide [0054]).
Of claim 16, a composite scintillation block detector, comprising sub-block quadrants each comprising a pixelated scintillation block detector as claimed in claim 13 (Figures 4-12 microcells [0042]). 
Of claim 17, a PET scanner, comprising a plurality of pixelated scintillation block detector as set forth in claim 13 (PET [0047])
Of claim 19, a PET/CT scanner, comprising a plurality of pixelated scintillation block detectors as set forth in claim 13 (PET combined with CT [0077])
Of claim 20, a PET/MR scanner, comprising a plurality of pixelated scintillation block detectors as set forth in claim 13 (PET combined with MRI [0077])
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dueppenbecker, Kim, Shaber, and Blackburn as applied to claim 13 above, and further in view of Grazioso.
Regarding to claim 14, over Dueppenbecker, Kim, Shaber, and Blackburn together disclose all limitations of claim 13 as discussed above.
Dueppenbecker and Kim do not explicitly teach that scintillator pixels are composed of LSO.
However, in the analogous field of scintillator detectors, Grazioso discloses that scintillator crystals are LSO ([0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scntillator crystals of SiPM array as taught by Dueppenbecker to incorporate teaching of Grazioso, as all the prior arts are directed to arrangement of scintillator crystals of SiPM array in PET, and LSO scintillator crystals was well known in the art as taught by Grazioso.  One of ordinary skill in the art could have combined the elements as claimed by Dueppenbecker with no change in their respective functions, manufacturing its scintillator crystals from LSO, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide efficient scintillator crystals for block detector ([0042]), and there was reasonable expectation of success.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over over Dueppenbecker, Kim, Shaber, and Blackburn as applied to claim 13 above, and further in view of “Williams,” US 2016/0097866 (hereinafter Williams).
Regarding to claim 18, Dueppenbecker and Kim together disclose all limitations of claim 13 as discussed above.
Dueppenbecker does not further teach wherein at least one of said scintillator crystals of said array is optically isolated from, or has reduced optical coupling to, other scintillator crystals of said array, by interposed optical reflector material.
However, in the analogous field of SiPM sensors, Williams discloses detector comprises a scintillator crystal block in a matrix of rows and columns, wherein adjacent scintillator elements may be optically separated from each other by an interposed reflective foil or an air gap ([0057]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scntillator crystals of SiPM array as taught by Dueppenbecker to incorporate teaching of Williams, as all the prior arts are directed to arrangement of scintillator crystals of SiPM array in PET, and since arrangement of crystals with air gap and an external reflector was well known in the art as taught by Dueppenbecker and Williams.  One of ordinary skill in the art could have combined the elements as claimed by Dueppenbecker with no change in their respective functions, manufacturing the scintillator crystals of the array of SiPMs to have interposed reflectors, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide optical isolation from one another ([0057]), and reduce cross-talks among them, and there was reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Nelson” (US2009/0134334) teaches detector array in 4-quadrant array ([0146] Fig. 12a). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA J PARK/Primary Examiner, Art Unit 3793